DECISION AND JUDGMENT ENTRY
Relator, Robin L. Davis, seeks a writ of mandamus compelling respondent, Judge James L. Ray, to vacate his November 9, 1999 order which granted Steven Moore's motion for stay pending appeal. Relator argues that by granting the stay, the juvenile court is in violation of this court's opinion issued on March 12, 1999. See In the matter of Steven M. V. Robin D. (Mar. 12, 1999) Lucas App. No. L-98-1148, unreported.
In order for a writ of mandamus to be issued, the relator must demonstrate that he has a clear legal right to the relief prayed for, that respondents are under a clear duty to perform the act, and that the relator has no plain and adequate remedy in the ordinary course of law.  State ex rel. Harris v. Rhodes
(1978), 54 Ohio St.2d 41, 42.
In this case, the juvenile court has the discretion to grant a stay of its order pending appeal.  See App.R 7(A). Therefore, relator has not demonstrated that she has a clear legal right to the relief prayed for.  However, it is the hope of this court that the relationships and visitations between the children andboth parents be preserved throughout any further proceedings.
Accordingly, we sua sponte dismiss relator's complaint for writ of mandamus.  Court costs of this action are assessed to relator.
COMPLAINT DISMISSED.
Melvin L. Resnick, J., James R. Sherck, J.,Richard W. Knepper, J., CONCUR.